2022 WI 67

            SUPREME COURT          OF   WISCONSIN
                                                     NOTICE
                                         This order is subject to further
                                         editing and modification.    The
                                         final version will appear in the
                                         bound volume of the official
                                         reports.


No.   2022AP1736-W

State of Wisconsin ex rel. Nancy Kormanik,

           Petitioner,

      v.                                                      FILED
William Brash, in his official capacity as
                                                        OCT 26, 2022
Chief Judge of the Court of Appeals,
                                                           Sheila T. Reiff
           Respondent,                                 Clerk of Supreme Court
                                                             Madison, WI

Wisconsin Elections Commission, Democratic
National Committee, and Rise, Inc.,

           Interested Parties.




      The Court entered the following order on this date:



      ¶1   Nancy Kormanik has filed a petition for a supervisory

writ, claiming that petitions for leave to appeal filed by the

Democratic National Committee ("DNC") and Rise, Inc. ("Rise") in

Kormanik v. Wisconsin Elections Commission, Case Nos. 2022AP1720-

LV and 2022AP1727-LV, are pending in the wrong appellate district.

Because we agree with Kormanik, we grant her petition for a
                                                            No.   2022AP1736-W


supervisory writ and vacate the appellate order transferring venue

from District II to District IV.

       ¶2    This case arose out of a lawsuit filed by Kormanik in

Waukesha County circuit court against the Wisconsin Elections

Commission ("WEC").      Generally speaking, the complaint alleged

that   two   documents   provided   by   the   WEC   to   municipal   clerks

erroneously interpreted certain election statutes as permitting a

clerk to "spoil" an absentee ballot at an elector's request.              The

complaint asked the circuit court to:          (1) declare that municipal

clerks are prohibited from "spoiling" a previously completed and

submitted absentee ballot; (2) declare that any WEC publication

that states otherwise shall be rescinded or otherwise removed from

availability to the public; (3) declare that the WEC failed to

promulgate the documents at issue as administrative rules; and (4)

temporarily and permanently require the WEC to cease offering

incorrect guidance and to promptly issue corrected guidance.

       ¶3    Rise and the DNC moved to intervene in the matter.           The

circuit court granted their motions.

       ¶4    Kormanik moved the circuit court to issue a temporary

injunction directing the WEC to withdraw the challenged documents

and to cease providing further guidance on the subject. On Friday,

October 7, 2022, after a hearing, the circuit court granted

Kormanik's motion and thereby required the WEC to withdraw the

challenged documents and all similar publications, as well as to

                                    2
                                                    No.    2022AP1736-W


notify all municipal clerks and local elections officials of their

withdrawal, by 7:00 p.m. on October 10, 2022.    The WEC moved the

court to stay the temporary injunction, which the circuit court

denied.

     ¶5   Later on October 7, 2022, the DNC and Rise filed separate

petitions for leave to appeal and requests for a stay of the

circuit court's temporary injunction pending appeal.      The DNC and

Rise directed their petitions and stay requests to appellate

District IV.

     ¶6   The court of appeals, by Chief Judge William Brash,

ordered the parties to file letter memoranda by Monday, October

10, 2022, regarding the proper appellate district to consider the

petitions and stay requests.

     ¶7   The letter memoranda subsequently filed by the parties

addressed the following statutes (2019-20):

     Wis. Stat. § 752.21


     (1) Except as provided in sub. (2), a judgment or order
     appealed to the court of appeals shall be heard in the
     court of appeals district which contains the court from
     which the judgment or order is appealed.

     (2) A judgment or order appealed from an action venued
     in a county designated by the plaintiff to the action as
     provided under s. 801.50(3)(a) shall be heard in a court
     of appeals district selected by the appellant but the
     court of appeals district may not be the court of appeals
     district that contains the court from which the judgment
     or order is appealed.




                                3
                                                   No.   2022AP1736-W


    Wis. Stat. § 801.50(3)(a) and (b)


    (a) Except as provided in pars. (b) and (c), all actions
    in which the sole defendant is the state, any state board
    or commission, or any state officer, employee, or agent
    in an official capacity shall be venued in the county
    designated by the plaintiff unless another venue is
    specifically authorized by law.

    (b) All actions relating to the validity or [invalidity]
    of a rule or guidance document shall be venued as
    provided in s. 227.40(1).


    Wis. Stat. § 227.40(1)


    (1) Except as provided in sub. (2), the exclusive means
    of judicial review of the validity of a rule or guidance
    document shall be an action for declaratory judgment as
    to the validity of the rule or guidance document brought
    in the circuit court for the county where the party
    asserting the invalidity of the rule or guidance
    document resides or has its principal place of business
    or, if that party is a nonresident or does not have its
    principal place of business in this state, in the circuit
    court for the county where the dispute arose. The officer
    or other agency whose rule or guidance document is
    involved shall be the party defendant. . . . The court
    shall render a declaratory judgment in the action only
    when it appears . . . that the rule or guidance document
    or its threatened application interferes with or
    impairs, or threatens to interfere with or impair, the
    legal rights and privileges of the plaintiff.           A
    declaratory judgment may be rendered whether or not the
    plaintiff has first requested the agency to pass upon
    the validity of the rule or guidance document in
    question.


    ¶8   In its legal memorandum to Chief Judge Brash, the DNC

argued that according to precedent——primarily, State ex rel. DNR

v. Wisconsin Court of Appeals, District IV, 2018 WI 25, 380

Wis. 2d 354, 909 N.W.2d 114——Kormanik's complaint fell within the
                                4
                                                                  No.   2022AP1736-W


scope of § 801.50(3)(a), and therefore triggered the appellate

venue-shifting provision of § 752.21(2).                The DNC argued that

because, under DNR, a plaintiff still "designates" a circuit court

venue under § 801.50(3)(a) even though the plaintiff is required

by another statute to lay venue in that particular county, Kormanik

should     also     be   deemed    to       have    designated      venue     under

§ 801.50(3)(a)——thereby triggering the venue-shifting provision of

§ 752.21(2)——even        though   her   complaint      cited      § 801.50(3)(b).

Finally, the DNC argued that Kormanik's complaint fell within the

scope    of   § 801.50(3)(a)      because     her   claim   goes     beyond    that

contemplated by § 801.50(3)(b) in that it is not restricted to a

§ 227.40(1) action relating to the validity or invalidity of a

guidance document, but additionally seeks injunctive relief.

     ¶9       Like the DNC, Rise argued in its letter memorandum to

Chief Judge Brash that Kormanik's complaint is governed by Wis.

Stat.    § 801.50(3)(a)     because     her    complaint    was     not   truly   a

challenge to the validity of a guidance document, but instead was

one seeking a declaratory judgment regarding various election

statutes.

     ¶10      In her letter response to Chief Judge Brash's order,

Kormanik argued that her case was venued as a matter of law under

Wis. Stat. § 801.50(3)(b) because it is a declaratory judgment

action under § 227.40(1) relating to the validity of a guidance

document      by   the   WEC.     Because     the    case   was    venued     under

                                        5
                                                    No.   2022AP1736-W


§ 801.50(3)(b), Kormanik argued, any appeal from that action had

to be venued in the district encompassing the Waukesha County

circuit court pursuant to § 752.21(1).

     ¶11   On the same day that the parties filed their letter

memoranda on appellate venue, Chief Judge Brash entered an order

that largely agreed with the DNC's position.     Chief Judge Brash

held that, under the reasoning of DNR, even though Wis. Stat.

§ 801.50(3)(b) required Kormanik to designate venue in the circuit

court in accordance with § 227.40(1), she was also designating

venue within the meaning of § 801.50(3)(a).       Thus, the venue-

shifting provision of § 752.21(2) applied, such that venue was

appropriate in the appellate district selected by the DNC and Rise—

—District IV.1

     ¶12   Later in the day on October 10, 2022, District IV issued

an order in both leave matters.        Because the circuit court's

injunction order required that the WEC comply with it by 7:00 p.m.

that evening, the court of appeals granted a temporary stay of the

circuit court's injunction pending the court of appeals' decision

on whether to grant leave to appeal.




     1 We note that Chief Judge Brash's order was captioned as
applying only to the appeal number associated with the DNC's
petition for leave to appeal, Case No. 2022AP1720-LV. The order
self-evidently also applies to the appeal number associated with
Rise's petition for leave to appeal, Case No. 2022AP1727-LV.


                                 6
                                                                No.   2022AP1736-W


       ¶13      The following day, October 11, 2022, Kormanik filed a

petition for a supervisory writ in this court.2           As she did below,

Kormanik argued that Wis. Stat. § 801.50(3)(b) controlled venue in

the circuit court because she filed a declaratory judgment action

under § 227.40(1) that related to the validity or invalidity of a

rule       or   guidance    document.   Because   venue   was    proper    under

§ 801.50(3)(b), Kormanik argued, this case cannot also fall within

§ 801.50(3)(a).            This is so because § 801.50 itself describes

subsection (3)(b) as an exception to subsection (3)(a), and the

court must give that exception meaning.           She asked this court to

stay the proceedings in the court of appeals during the pendency

of her writ petition, and to order the leave petitions filed by

the DNC and Rise to be returned to District II.3

       ¶14      On October 12, 2022, this court ordered responses to

Kormanik's writ petition.           It also directed the court of appeals



       The caption in this case designates the Court of Appeals,
       2

Districts II and IV as respondents. It also designates the
Wisconsin Elections Commission as defendant-respondent and the
Democratic National Committee and Rise, Inc. as intervenor-
defendant-respondents. These designations are in error. The clerk
of this court is directed to amend the caption to remove the Court
of Appeals, Districts II and IV as respondents; to designate Judge
William Brash, in his official capacity as Chief Judge of the Court
of Appeals, as the respondent; and to designate the Wisconsin
Elections Commission, the Democratic National Committee, and Rise,
Inc. as other interested parties. We use this corrected caption
in this order.

       Kormanik did not ask this court to vacate the stay of the
       3

circuit court injunction order issued by District IV. Because we
have not been requested to address the stay, we do not address it.
                                        7
                                                              No.   2022AP1736-W


to   take   no   further   action   in   Case   Nos.    2022AP1720-LV       and

2022AP1727-LV until further order of this court.

      ¶15   In his response, Chief Judge Brash sets forth two primary

reasons why Kormanik's writ petition should be denied.               First, he

argues that he did not violate any plain legal duty because his

venue order was correct under the applicable statutes and the

reasoning of DNR.     He asserts that in DNR, this court concluded

that both Wis. Stat. §§ 801.50(3)(a) and 227.53(1)(a)3. could

apply, such that even when § 227.53(1)(a)3. required the plaintiff

to venue the circuit court action in the plaintiff's county of

residence, the plaintiff was still designating venue within the

meaning of § 801.50(3)(a).     Here, Chief Judge Brash maintains that

§ 801.50(3)(b)     required   Kormanik    to    venue   her    complaint     in

Waukesha County under § 227.40(1), but as in DNR, that requirement

does not mean that Kormanik did not also designate venue under

subsection (3)(a).    Second, Chief Judge Brash argues that Kormanik

forfeited any arguments based on DNR because she did not raise

those arguments in her letter memorandum to him regarding appellate

venue.

      ¶16   DNC and Rise filed responses that largely repeat their

arguments made in their letter memoranda to Chief Judge Brash.

      ¶17   Kormanik's writ petition and the responses thereto are

now before us to decide whether to grant the requested writ.                 "A

supervisory writ is 'an extraordinary and drastic remedy that is

                                     8
                                                                       No.    2022AP1736-W


to   be   issued    only      upon    some    grievous      exigency.'"          DNR,    380

Wis. 2d 354, ¶8 (quoting State ex rel. Kalal v. Cir. Ct. for Dane

Cnty., 2004 WI 58, ¶17, 271 Wis. 2d 633, 681 N.W.2d 110).                           "As the

court of original jurisdiction, we have discretion to issue a

supervisory writ."             State v. Buchanan, 2013 WI 31,                    ¶11, 346

Wis. 2d 735, 828 N.W.2d 847.             In DNR, this court addressed whether

the requirements for a supervisory writ were satisfied in the

context     of   an    appellate       venue      challenge        under     Wis.    Stat.

§ 752.21(2).       DNR, 380 Wis. 2d 354, ¶2.                There, we stated that:


      To justify the writ, a petitioner must demonstrate that:
      "(1) an appeal is an inadequate remedy; (2) grave
      hardship or irreparable harm will result; (3) the duty
      of the trial court is plain and it . . . acted or intends
      to act in violation of that duty; and (4) the request
      for relief is made promptly and speedily."


Id., ¶9 (quoting Kalal, 271 Wis. 2d 633, ¶17).

      ¶18   We will consider only the first three factors identified

above, as there is no dispute that Kormanik "promptly and speedily"

filed her writ petition by doing so the day after the court of

appeals issued its venue order.                  We address the remaining three

factors in turn.

      ¶19   The obligation to venue an appeal in the correct district

is   a    "plain      duty"     for    purposes        of    the    supervisory         writ

requirements.         We   reasoned      in      DNR   that    because     the      general

appellate venue provision in § 752.21 utilizes the mandatory word



                                             9
                                                                         No.    2022AP1736-W


"shall," "the court of appeals has no discretion with respect to

where it must hear the appeal. . . . [T]he obligation to venue the

appeal   in     the    correct      district       is    clear,     unequivocal,          and

mandatory.         It is, therefore, a 'plain duty' within the meaning

of our supervisory writ jurisprudence."                    380 Wis. 2d 354, ¶13.

     ¶20      Having    determined         that    a    plain     duty    existed,       the

question becomes whether Chief Judge Brash violated this duty when

he ordered the transfer of appellate venue from District II to

District IV.        We conclude that he did.

     ¶21      To   begin,     we    note    that       Kormanik's    lawsuit       clearly

"relat[ed] to the validity or [invalidity] of a rule or guidance

document" within the meaning of Wis. Stat. § 801.50(3)(b).                              It is

likewise      clear    that    Kormanik's         lawsuit    remained          within    the

confines   of      § 801.50(3)(b)      even       though    she     sought      injunctive

relief   in     addition      to    declaratory         relief.      See       Wis.     Stat.

§ 801.50(3)(b) (requiring actions brought thereunder to "be venued

as provided in s. 227.40 (1)"); see also Wis. Stat. § 227.40(1)

(providing that "the exclusive means of judicial review of the

validity of a rule or guidance document shall be an action for

declaratory judgment as to the validity of the rule or guidance

document").        Because Kormanik's claim for injunctive relief was

completely dependent upon a favorable decision on her claim for

declaratory        relief,    her    action       is    quintessentially          one    for

declaratory relief.          See Wis. Stat. § 806.04(1) ("Courts of record

                                            10
                                                                No.   2022AP1736-W


within their respective jurisdictions shall have power to declare

rights, status, and other legal relations whether or not further

relief is or could be claimed.").

     ¶22   Having determined that Kormanik's action "relat[ed] to

the validity or [invalidity] of a rule or guidance document" within

the meaning of § 801.50(3)(b), the question becomes whether, as

Chief   Judge    Brash      reasoned,    venue     is   also     proper     under

§ 801.50(3)(a).       The answer is no.      The legislature chose to begin

subsection (3)(a) with the phrase "Except as provided in pars. (b)

and (c), . . . ."       Although the DNC argues that this phrase means

that subsection (3)(b) "is incorporated by reference in subsection

(3)(a)," agreeing with this argument would require us to ignore

the plain meaning of that phrase.            We will not do so; a statute

cannot incorporate that which it specifically excepts.

     ¶23   The legislature "expresses its purpose by words.                 It is

for us to ascertain——neither to add nor to subtract, neither to

delete nor to distort."          62 Cases, More or Less, Each Containing

Six Jars of Jam v. United States, 340 U.S. 593, 596 (1951).                   The

language of Wis. Stat. § 801.50(3)(a) and (3)(b) is plain, whether

considered    alone    or   in   conjunction     with   the    appellate    venue

statute,   § 752.21.        The    challenged     interpretation       of   these

statutes is not true to their language.

     ¶24   We are unpersuaded by alternative arguments raised in

opposition.     Although Chief Judge Brash claims that Kormanik has

                                        11
                                                                 No.   2022AP1736-W


forfeited any precedent-based arguments by failing to raise them

in her letter memorandum on appellate venue, this argument is

unpersuasive     given       that   Kormanik's   arguments      depend    not   on

precedent but on the plain text of the applicable statutes.

Moreover, the case cited most frequently in the parties' briefing,

DNR, is not as on point as the DNC, Rise, and Chief Judge Brash

suggest.     DNR did not involve the interplay between § 801.50(3)(a)

and (3)(b), and indeed made clear that § 801.50(3)(b) was "not

relevant to this case."           DNR, 380 Wis. 2d 354, ¶16 n.8.         The other

case cited in the parties' briefing, Teigen v. Wisconsin Elections

Commission,     2022    WI    64,   403   Wis. 2d 607,    976   N.W.2d 519,     is

similarly unenlightening.            Our decision in Teigen arose from a

Waukesha County case against the Wisconsin Elections Commission

that was venued on appeal in District IV after the appellants

selected that district——without objection——pursuant to Wis. Stat.

§ 752.21(2).     However, Teigen came to us on a petition for bypass,

so the issue of proper appellate venue was not presented and was

not litigated.       Teigen is not helpful authority on an issue left

unexamined.

      ¶25    Next, we determine whether an appeal would be an adequate

remedy to address the question of appropriate appellate venue.

Based on our holding in DNR, the answer is no.                  We explained in

DNR   that   there     is    no   "appellate   pathway"   to    seek   review   of

appellate venue questions, and that obtaining review of such

                                          12
                                                              No.   2022AP1736-W


questions     via   a   petition     for   review    "would    depend    on   a

serendipitous confluence between (1) the venue error, and (2) a

'plus'   factor,    such   as   we   describe   in   Wis.     Stat.   § (Rule)

809.62(1r) (criteria for granting review)."          380 Wis. 2d 354, ¶43.

Thus, we concluded "that a petition to review the court of appeals'

eventual decision on the merits is an inadequate remedy to address

the question of appropriate appellate venue."               Id., ¶45.      This

rationale clearly applies to Kormanik's writ petition in this case.

       ¶26   Finally, we determine whether Kormanik would suffer

irreparable harm if this court denies the supervisory writ. Again,

we are guided by our decision in DNR.         There, we reasoned that the

right to choice of venue under § 752.21(2) is a "statutorily

granted right" and that it is "nearly tautological to observe that

losing a statutorily-granted right is a harm.               Losing the right

with no means to recover it makes the harm irreparable."                   Id.,

¶47.   We further held in DNR that because a petition for review is

not a suitable remedy for correcting an error in appellate venue,

without a supervisory writ, an appellate litigant "would be left

with no sure means by which to remedy the deprivation of its

statutory right. That makes the loss, by definition, irreparable."

Id., ¶47.    Thus, for purposes of the irreparable harm requirement

for obtaining a supervisory writ, DNR held that losing the right

to a statutorily mandated appellate venue is itself an irreparable



                                      13
                                                                 No.   2022AP1736-W


harm.      Under the rationale of DNR, Kormanik would suffer an

irreparable harm if she were denied a change of appellate venue.

     ¶27    Whether to issue a supervisory writ is, as we have

repeatedly affirmed, a discretionary decision.                    Buchanan, 346

Wis. 2d 735, ¶11.        While not every appellate venue question is

proper   fodder    for    a   supervisory       writ,     we   determine     it   is

appropriate here in light of our decision in DNR and to facilitate

the efficient administration of justice in the decision on appeal.

We therefore grant the petition for a supervisory writ and vacate

the October 10, 2022 appellate order transferring appellate venue

from District II to District IV.              The court of appeals shall hear

these matters in District II.

     ¶28    IT IS ORDERED that the petition for supervisory writ is

granted,    and   the    October   10,   2022     order   of   the   Chief    Judge

transferring appellate venue from District II to District IV of

the court of appeals is vacated; and

     ¶29    IT IS FURTHER ORDERED that the petitions for leave to

appeal filed by the Democratic National Committee and Rise, Inc.,

respectively, in Kormanik v. Wisconsin Elections Commission, Case

Nos. 2022AP1720-LV and 2022AP1727-LV, shall be heard in District

II of the court of appeals.




                                         14
                                                   No.   2022AP1736-W.rfd



     ¶30    REBECCA FRANK DALLET, J.    (concurring).     I agree with

the court's order granting Kormanik's petition for a supervisory

writ.     A straightforward application of the venue statutes, Wis.

Stat. §§ 801.50(3)(b), 752.21(2) and the related statute, Wis.

Stat. § 227.40(1), requires that the petitions for leave to appeal

and motions for temporary stay pending appeal be            decided by

District II of the court of appeals, not District IV.         And given

the court of appeals' decision on venue in this case, exercising

our equitable discretion to grant the writ is the only way to

ensure that this case is heard in a timely manner and in the proper

venue.

     ¶31    I write separately, however, because I am concerned that

our decision in State ex rel. DNR v. Wisconsin Court of Appeals,

District IV, 2018 WI 25, 380 Wis. 2d 354, 909 N.W.2d 114 (DNR) may

be written too broadly, and in a way that appears inconsistent

with other decisions regarding the availability of supervisory

writs.    A supervisory writ is supposed to be an "extraordinary and

drastic remedy that is to be issued only upon some grievous
exigency."    State ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004

WI 58, ¶17, 271 Wis. 2d 633, 681 N.W.2d 110.      Yet DNR appears to

suggest that whenever the court of appeals misapplies the venue

statutes, a per se irreparable harm has occurred which an appeal

cannot adequately remedy, and a supervisory writ must issue as a

result.    See DNR, 380 Wis. 2d 354, ¶¶43-48.   These conclusions are

hard to square, however, with the equitable discretion we have in

deciding whether to grant such a writ, see, e.g., Kalal, 271
Wis. 2d 633, ¶17, and with the idea that applying the law correctly
                                  15
                                                                No.   2022AP1736-W.rfd



"is   not    the   type    of    plain   legal        duty   contemplated    by    the

supervisory writ procedure." State ex rel. Two Unnamed Petitioners

v. Peterson, 2015 WI 85, ¶81, 363 Wis. 2d 1, 866 N.W.2d 165.

Additionally, DNR broadly asserts that "losing a statutorily-

granted right is a harm," and that "[l]osing the right with no

means   to   recover      it    makes   the    harm    irreparable."        DNR,   380

Wis. 2d 354, ¶47. But not all denials of a statutory right without

a remedy, no matter how trivial within the context of a case, are

the kind of "grave or irreparable harm" our supervisory writ cases

are concerned with.            See Alt v. Cline, 224 Wis. 2d 72, ¶52, 589

N.W.2d 21 (1999).          Finally, DNR relies on the fact that venue

determinations by the court of appeals are not appealable to this

court as of right in concluding that such appeals are not an

adequate remedy.          DNR, 380 Wis. 2d 354, ¶¶43-44.                But as DNR

acknowledges, no issue is appealable to us as of right.                     See id.,

¶43 & n.18 ("Strictly speaking, there is no right of appeal to

this court at all.").           We only grant review when one or more of

our criteria for review in Wis. Stat. § (Rule) 809.62(1r) are met.
If this language from DNR is read too broadly, it would mean that

an appeal is never an adequate remedy, which would "transform the

writ into an all-purpose alternative to the appellate review

process."     Kalal, 271 Wis. 2d 633, ¶24.

      ¶32    Despite these potential problems with DNR, no party

asked us to revisit it in this case.                   Nevertheless, in a future

case, we should seriously consider doing so, or possibly clarifying

DNR to bring it more into line with our other cases regarding the
availability of supervisory writs.
                                          16
                                                         No.   2022AP1736-W.rfd



     ¶33    Additionally, I note that the way in which the venue

issue was litigated in this case and in others may not be the best

practice in all cases.      Here, as our order explains, both of the

appellants directed their petitions for leave to appeal and stay

motions to District IV. Nevertheless, Chief Judge Brash sua sponte

ordered    the   parties   to    submit    letters   regarding   the   proper

appellate venue, and ultimately decided that District IV should

hear this case.    Chief Judge Brash explained that he did so because

he views venue as an "administrative matter, not a substantive

matter in the appeal," and therefore that it fell within his

purview as Chief Judge.         See Wis. Ct. App. IOP I (Nov. 30, 2009).

But it's not clear to me why that would be the case.

     ¶34    In any event, that's not how venue issues have come up

in the court of appeals before.           In DNR, one judge on District IV

sua sponte rejected the DNR's designation of appellate venue in

District II, and a three-judge panel from District IV subsequently

denied a motion for reconsideration of that decision.                DNR, 380

Wis. 2d 354, ¶5; see also Clean Wis., Inc. v. DNR, No. 2016AP1688,
unpublished order, at 2 (Wis. Ct. App. Aug. 31, 2016); Clean Wis.,

Inc. v. DNR, No. 2016AP1688, unpublished order, at 4-5 (Wis. Ct.

App. Sept. 29, 2016).      Yet in another case, the parties themselves

raised venue objections, see League of Women Voters v. Evers, No.

2019AP559, unpublished order, at 1 (Wis. Ct. App. Mar. 27, 2019)

(Stark, P.J.), which were ruled on by the presiding judge.             Id. at

1 (rejecting a motion for reconsideration of an order "rejecting

[the respondents'] objection to the decision of [the court of
appeals'] clerk to docket this appeal in District III).                And in
                                      17
                                                No.    2022AP1736-W.rfd



others, neither the court of appeals nor the parties seem to have

noticed or raised a potential venue defect.   See, e.g., Teigen v.

Wis. Elecs. Comm'n, 2022 WI 64, 403 Wis. 2d 607, 976 N.W.2d 519.

     ¶35    Courts should strive for consistency in process.       Yet

there doesn't appear to be any reason why the venue issues in these

cases were treated differently.      Although there may be some

situations in which the court of appeals may appropriately raise

a venue issue, I question whether that should be the default

approach.    After all, venue is not jurisdictional.     See Kett v.

Community Credit Plan, Inc., 228 Wis. 2d 1, 12, 596 N.W.2d 786

(1999).     We generally leave it to the parties to raise venue

objections in circuit court, see Wis. Stat. § 801.51, and I see no

reason why the general appellate motions statute, Wis. Stat.

§ (Rule) 809.14(1), would not allow parties to an appeal to do the

same thing. Whatever the process is, however, it should be clearly

defined so the court of appeals and the parties know how to raise

and decide venue issues.

     ¶36    I am authorized to state that Justices BRIAN HAGEDORN
and JILL J. KAROFSKY join this concurrence.




                                18
    No.   2022AP1736-W.rfd




1